Citation Nr: 1446251	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered June 2008.  This matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  The Board most recently remanded the case in January 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals a December 2013 Appellate Brief pertinent to the issues on appeal.

In the December 2013 and August 2014 Appellate Briefs, it was noted that the Veteran had not been fully employable since 2003 because of his PTSD and that entitlement to a TDIU should be considered.  As the claim of entitlement to a TDIU is part of the claim for increased compensation due to PTSD, this issue has been added to the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to service connection for hypertension and eczema were raised by the Veteran's representative in the August 2014 Appellate Brief, but these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).





FINDINGS OF FACT

1.  The Veteran was awarded entitlement to service connection for PTSD in June 2004, effective date October 22, 2003, with an evaluation of 10 percent, which was subsequently increased to a 50 percent initial evaluation in an April 2006 rating decision.

2.  The Veteran's PTSD is accompanied by unusual factors, and these factors are productive of marked interference with employment.

3.  The Veteran's PTSD is manifested by unpredictable periods of inability to function occupationally or socially, causing him to suddenly leave work and remain isolated until such symptoms subside; such symptomatology suggests occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

4.  The Veteran's extraschedular evaluation for service-connected PTSD meets the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of this disability prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial extraschedular evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to a downstream elements such as extraschedular evaluation are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary. 

Regarding the issue of entitlement to a TDIU, this issue is being granted in full, and no further discussion of the Board's duties to notify and assist is necessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, and the reports of a VA examinations.

In addition, the Board notes that the case was remanded in December 2010, October 2011, and January 2014.  In January 2011, the Veteran was afforded a VA examination in accordance with the December 2010 remand instructions, and in August 2014 VA obtained a finding from the Director of Compensation Service on the question of extraschedular evaluation in accordance with the October 2011 and January 2014 remand directives.  All additional evidence obtained was associated with the claims file and reviewed prior to the issuance of the August 2014 supplemental statement of the case.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b) , it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension Service determines that an extraschedular rating is not warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

For a total disability rating based on individual unemployability (TDIU), this evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is entitled to an initial extraschedular rating in excess of 50 percent for his PTSD.

In an October 2011 decision, the Board found that the schedular evaluation for the Veteran's PTSD was inadequate.  In January 2011, the Veteran was provided extensive psychometric testing; as a result of the testing, the Veteran was found to have a schizoid personality with a major depressive disorder, and the medical evidence of record indicates that this disorder renders the Veteran less adaptive to social and industrial functioning and exacerbates the symptomatology of his PTSD.  Furthermore, the Veteran has reported that he is able to work only as a part-time, self-employed carpenter on his own schedule, and that he has intermittent flare-ups of symptoms, causing him to suddenly abandon his work and retreat from society for periods of time.  The erratic nature of the Veteran's symptoms demonstrates, as stated by the Court in their February 2010 memorandum decision, "interference with work beyond the characteristic symptoms in the rating code for PTSD."

The Board therefore finds that the available schedular evaluation for service-connected psychiatric disability is not adequate, and the claimant's disability picture exhibits other related factors, including marked interference with employment.  See Thun, 22 Vet. App. 111.  As these additional symptoms cause marked interference with employment, an extra-schedular rating is warranted, and the only remaining issue is the appropriate percentage.

There is little guidance for the Board in assigning the extraschedular percentage, and the appropriate percentage to assign is determined by VA based on what is reasonable taking into account the facts of each particular case.  In this case, the Board finds that the Veteran's symptoms create an overall disability picture that more closely approximates the rating criteria for the assignment of a 70 percent psychiatric disability evaluation.  See 38 C.F.R. §§ 4.20, 4.130, Diagnostic Code 9411 (2013).  A 70 percent schedular rating is assigned when a Veteran demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood.  Id.  This overall characterization most closely matches the Veteran's symptomatology.  A higher, 100 percent schedular rating is only assigned when a veteran demonstrates total occupational and social impairment.  Id.  In this case, the Veteran has maintained marginal employment throughout the period on appeal, and therefore this does not accurately describe his disability picture.  An extraschedular rating of 70 percent is therefore warranted for the Veteran's service-connected PTSD.

The Board also finds that the Veteran's service-connected PTSD, when viewed in light of his educational background and work history, as likely as not may preclude substantially gainful employment opportunities.  As noted above, while the Veteran is marginally employed, he has unpredictable, frequent intrusive flashbacks and other symptoms which cause him to leave work and return home until the stress passes.  The Veteran's representative indicated in the December 2013 Appellate Brief that the Veteran has not been able to work as a full-time employee since 2003.  The Board notes that marginal employment is not "substantially gainful employment," which requires that a veteran be capable of earning a living wage.  See Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991).  Here, the evidence suggests that the Veteran is not able to earn a living wage due to his service-connected PTSD, which, including the extraschedular 70 percent evaluation now assigned, meets the schedular criteria enumerated in 38 C.F.R. § 4.16(a).

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected PTSD renders him unable to maintain substantially gainful employment, and as such, entitlement to a TDIU since October 22, 2003, the date the original claim of entitlement to service connection for PTSD was received, is granted.  38 C.F.R. § 4.16.


ORDER

Entitlement to an initial extraschedular evaluation of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU since October 22, 2003 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


